Mr. Justice Clayton
delivered the following opinion.
This cause involves the same question which is decided in the case of Pope v. Armstrong. The judgment will be reversed, and as the sum in this instance is ascertained, this Court directs judgment to be entered against the defendants in error, for the amount specified in the bill of exceptions, less the amount of fees therein specified to be due for services in this cause.
Note. — This case (of Cage v. Wilkinson and Miles), and of Pope v. Armstrong, published on a preceding page, were both submitted to the Court at the same term, and the arguments of counsel in both cases were considered by the Court. The brief opinion delivered in this case would not perhaps justify its publication, were it not for the above consideration, and the great importance to the profession of the principle settled by the decisions.